Exhibit 10.1

AMENDMENT NO. 1
TO
CREDIT AND GUARANTY AGREEMENT

         AMENDMENT NO. 1, dated as of September 11, 2001 (this "Amendment"), to
the Credit and Guaranty Agreement (the "Credit Agreement"), dated as of October
31, 2000, (as it may be amended, restated, supplemented or otherwise modified
from time to time), by and among GABRIEL COMMUNICATIONS FINANCE COMPANY, a
Delaware corporation ("Borrower "), as Borrower and, NUVOX, INC., (formerly
known as Gabriel Communications, Inc.) a Delaware corporation ("Parent"), as a
Guarantor, GABRIEL COMMUNICATIONS PROPERTIES, INC., a Delaware corporation
("Holding Company"), as a Guarantor, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS CREDIT
PARTNERS L.P., as Sole Lead Arranger, Sole Book Runner, and Syndication Agent,
FIRST UNION NATIONAL BANK, as Administrative Agent and Collateral Agent,
BARCLAYS BANK PLC, as Documentation Agent, and CIT LENDING SERVICES CORPORATION,
as Co-Documentation Agent.

RECITALS:

         WHEREAS, the terms used herein, including in the preamble and recitals
hereto, not otherwise defined herein or otherwise amended hereby shall have the
meanings ascribed thereto in the Credit Agreement;

         WHEREAS, Parent, Holding Company, Borrower, the Lenders and Agents wish
to amend the Credit Agreement on certain terms as described herein;

         WHEREAS, the Parent expects to raise aggregate net cash proceeds of no
less than $75 million by the issuance of certain preferred stock and warrants as
more particularly described in the Confidential Preliminary Private Placement
Memorandum dated August 24, 2001, the principal terms of which are set out in
Exhibit A hereto (the "Equity Issuance");

         WHEREAS, in consideration of the Parent contributing such net cash
proceeds to Holding Company as Paid-In Borrower Capital, the Lenders and Agents
agree to amend the Credit Agreement as hereinafter described;

         NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, each Credit Party, each Lender and
each Agent party hereto agrees as follows:

SECTION 1.     AMENDMENT

         As of the Amendment No. 1 Effective Date (as defined in Section 2
hereof), the Credit Agreement shall be amended as set forth in this Section 1.

         1.1         Section 1.1 of the Credit Agreement is hereby amended by
inserting each of the following definitions in the appropriate alphabetical
order:

 

        ""Access Lines Per New Customer" means, for any Fiscal Quarter, the
ratio of (i) the number of Access Lines installed in such Fiscal Quarter which
are for New Customers divided by (ii) the number of New Customers added in such
Fiscal Quarter."


        ""Adjusted Revenues" means, for any Fiscal Quarter, the revenues for
such Fiscal Quarter, minus the sum of (i) resale revenues other than revenues
generated by services provided by UNE-P lines, (ii) carrier access billing
revenues and (iii) reciprocal compensation revenues."


        ""Amendment No. 1" means Amendment No. 1 to this Agreement, dated as of
September 11, 2001, by and among Borrower, Holding Company, Parent, certain
Subsidiaries of the Borrower and the Lenders and Agents party thereto."


        ""Amendment No. 1 Effective Date" means the "Amendment No. 1 Effective
Date" as such term is defined in Amendment No. 1, Section 2."


        ""Available Cash" means the sum as at each calculation date of (i) the
unused Commitments and (ii) Cash and Cash Equivalents on hand at Borrower and
Holding Company."


        ""Days Sales Outstanding" means for any Fiscal Quarter (i) accounts
receivable as of the end of such Fiscal Quarter multiplied by (ii) 365 divided
by (iii) the product of (a) 4 multiplied by (b) the Revenues for such Fiscal
Quarter.


        ""Equity Issuance" means the Parent's issuance of certain units of
preferred stock and warrants at $1.50 per unit, as more particularly described
in the Confidential Preliminary Private Placement Memorandum dated August 24,
2001, to raise aggregate net cash proceeds of no less than $75 million, the
principal terms of which are set out in Exhibit A to Amendment No. 1."


        ""Gross Profit" means for any Fiscal Quarter the Revenues minus the cost
of sales for such Fiscal Quarter as determined in accordance with GAAP."


        ""New Customer" means each new billing name activated for customer
billing purposes."


        ""Total Acquisition Cost Per New Customer" means for any Fiscal Quarter
the ratio of (i) Total Acquisition Costs for such Fiscal Quarter divided by (ii)
the number of New Customers added in such Fiscal Quarter."


                ""Total Acquisition Costs" means for any Fiscal Quarter all
sales and marketing expenses for such Fiscal Quarter plus the actual cost of
customer premise equipment installed for New Customers in such Fiscal Quarter."


        1.2         The following definitions in Section 1.1 of the Credit
Agreement are hereby deleted and replaced with the following:

        ""Access Lines" shall mean the total number of DS-O equivalent lines
installed and activated, for customer billing purposes, that are being used to
provide voice or data telecommunications service to non-residential customers of
Borrower and its Subsidiaries, including on-switch lines and UNE-P lines, but
excluding any other form of resale lines."


        ""Applicable Margin" means 4.50% per annum with respect to Eurodollar
Rate Loans and 3.50% per annum with respect to Base Rate Loans provided that at
any time (i) when the Borrower has delivered a Compliance Certificate and
applicable financial statements confirming that the Borrower EBITDA for the most
recent Fiscal Quarter is greater than zero or (ii) after the later of (a) the
date on which commercial operation has been commenced in at least twenty-one
(21) markets and the Borrower has delivered a Compliance Certificate and
applicable financial statements confirming that the annualized quarterly gross
revenues of the Borrower and its Subsidiaries exceeds $175,000,000 and (b)
twelve months after the Closing Date, the Applicable Margin shall be adjusted in
accordance with the following pricing grid, based on the Total Borrower Leverage
Ratio:


Total Borrower
Leverage Ratio Applicable Margin
for Eurodollar
Rate Loans Applicable Margin
for Base Rate
Loans >  10.0:1.00 4.25% 3.25% <  10.0:1.00
>   8.0:1.00 4.00% 3.00% <   8.0:1.00
>  6.00:1.00 3.75% 2.75% <  6.00:1.00
>  4.00:1.00 3.50% 2.50% <  4.00:1.00 3.25% 2.25%



 

        No change in the Applicable Margin shall be effective until three
Business Days after the date on which Administrative Agent shall have received
the applicable financial statements and a Compliance Certificate pursuant to
Section 5.1(d) calculating the Total Leverage Ratio. At any time when the
Borrower has not submitted to Administrative Agent the applicable information as
and when required under Section 5.1(d), the Applicable Margin shall be
determined as if the Total Borrower Leverage Ratio were in excess of 10.0:1.00.
Within one Business Day of receipt of the applicable information as and when
required under Section 5.1(d), Administrative Agent shall give each Lender
telefacsimile or telephonic notice (confirmed in writing) of the Applicable
Margin in effect from such date."


        ""Asset Sale" means a sale, lease or sub-lease (as lessor or sublessor),
sale and leaseback, assignment, conveyance, transfer or other disposition to, or
any exchange of property with, any Person (other than Borrower or any Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of (i) Borrower's or any of its Subsidiaries' businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any of Borrower's Subsidiaries and (ii) Holding
Company's Telecommunications Assets (other than any Securities or assets of any
Unrestricted Subsidiary), in each case other than (x) inventory (or other
assets, including surplus capacity on a telecommunications network or dark fiber
in the ordinary course of business) sold or leased in the ordinary course of
business, (y) disposals of obsolete, worn out or surplus property which Parent
deems no longer needed or useful in the conduct of the Telecommunications
Business of Holding Company and its Subsidiaries and (z) sales of assets for
consideration of less than $1,000,000 in the aggregate in any Fiscal Year."


        ""Available Proceeds Amount" means, as of any date of determination,
without double counting and in respect of each Investment, after having given
effect to all other Investments to be effected on such date, an amount equal to
(i) 50% of the aggregate net cash proceeds of equity issuances by Parent after
the Amendment No. 1 Effective Date contributed as common equity to Holding
Company; plus (ii) the sum of (a) the net cash proceeds received by Holding
Company in respect of the sale of any Unrestricted Subsidiary and (b) the
proceeds of cash dividends declared and paid to Holding Company by any
Unrestricted Subsidiary; minus (iii) the Available Proceeds Usage Amount.
Notwithstanding the foregoing, the Available Proceeds Amount shall be deemed to
be reset to zero on the Amendment No. 1 Effective Date, and the Equity Issuance
shall not be deemed to give rise to any Available Proceeds Amount."


        ""Available Proceeds Usage Amount" means, as of any date of
determination, without double counting, a cumulative amount equal to the sum of
: (i) the cumulative amount of Capital Expenditures made by Holding Company
after the Amendment No. 1 Effective Date pursuant to the final proviso of
Section 6.6(e); plus (ii) the cumulative amount of Investments made by Holding
Company after the Amendment No. 1 Effective Date pursuant to Section 6.5(l);
plus (iii) the cumulative amount of Investments made by Holding Company in
Unrestricted Subsidiaries after the Amendment No. 1 Effective Date pursuant to
Sections 6.5(m), 6.18 and 6.21; plus (iv) the aggregate cash portion of the
purchase price paid in connection with Permitted Acquisitions after the
Amendment No. 1 Effective Date made in the amounts described in clause (viii)(b)
of the definition of Permitted Acquisition."


        ""Borrower Net Income" means, for any period, (i) the net income (or
loss) of Holding Company and its Subsidiaries (other than GCI Transportation
Company L.L.C.) on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP, minus, to the extent
included in (i), (ii) (a) the income of any Person (other than a Subsidiary of
Borrower) in which any other Person (other than Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Borrower or any of its
Subsidiaries by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Borrower or is
merged into or consolidated with Borrower or any of its Subsidiaries or that
Person's assets are acquired by Borrower or any of its Subsidiaries, (c) the
income of any Subsidiary of Borrower to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (d) any after-tax gains or losses
attributable to Asset Sales or returned surplus assets of any Pension Plan, and
(e) (to the extent not included in clauses (a) through (d) above) any net
extraordinary gains or net non-cash extraordinary losses."


        ""Delayed Draw Term Loan Maturity Date" means the earlier of (i)
September 30, 2006 and (ii) the date that all Delayed Draw Term Loans shall
become due and payable in full hereunder, whether by acceleration or otherwise."


        ""Nortel Networks Loans Maturity Date" means the earlier of (i)
September 30, 2006 and (ii) the date that all Nortel Networks Loans shall become
due and payable in full hereunder, whether by acceleration or otherwise."


        ""Permitted Acquisition" means the acquisition of the three acquired
entities referred to in the letter from Parent to Lenders dated June 11, 2001, a
copy of which is attached as Exhibit B to Amendment No. 1, and any other
acquisition by the Borrower or any Wholly Owned Subsidiary, whether by purchase,
merger or otherwise, of all or substantially all of the assets of, all of the
Capital Stock of, or a business line or unit or a division of, any Person;
provided, with respect to such other acquisitions,


        (i)         immediately prior to, and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;


        (ii)        all transactions in connection therewith shall be
consummated in accordance with all applicable laws and in conformity with all
applicable Governmental Authorizations;


           (iii)         in the case of the acquisition of Capital Stock, (A)
all of the Capital Stock (except for any such Securities in the nature of
directors’ qualifying shares required pursuant to applicable law), acquired or
otherwise issued by such Person or any newly formed Subsidiary of Borrower in
connection with such acquisition shall be owned 100% by Borrower or a Guarantor
Subsidiary thereof, and (B) Parent, Holding Company and Borrower shall have
taken, or caused to be taken, as of the date such Person becomes a Subsidiary of
Borrower, each of the actions set forth in Section 5.9, as applicable;


           (iv)         Parent and its Subsidiaries shall be in compliance with,
immediately before and after giving pro forma effect to such acquisition,
Sections 6.6, 6.7, 6.8 and 6.22, as applicable;


           (v)         Borrower shall have delivered to Administrative Agent
(which Administrative Agent shall promptly furnish to the Lenders) (A) at least
10 Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing pro forma compliance with Sections 6.6, 6.7, 6.8 and 6.22, as
applicable, as required under clause (iv) above, together with all relevant
financial information with respect to such acquired assets, including, without
limitation, the aggregate consideration for such acquisition and any other
information required to demonstrate pro forma compliance with Sections 6.6, 6.7,
6.8 and 6.22, as applicable;


           (vi)         any Person or assets or division as acquired in
accordance herewith shall be in same business or lines of business in which
Borrower and/or its Subsidiaries are engaged as of the Amendment No. 1 Effective
Date or such other lines of business as may be consented to by Requisite
Lenders;


           (vii)         the principal operations of all Persons, assets or
divisions acquired shall be located either (I) in the Initial Borrower Markets
or (II) in one of the Pre-approved Borrower Markets (other than those located in
New Mexico, Texas, Wisconsin or Minnesota) designated in writing by the Borrower
to the Administrative Agent or (III) in an Other Market or Pre-approved Borrower
Market located in New Mexico, Texas, Wisconsin or Minnesota designated by
Borrower in writing to Administrative Agent and approved by Requisite Lenders in
their absolute discretion; provided in each case (A) the principal operations,
assets or divisions acquired are related to Borrower’s Telecommunications
Business, (B) the Borrower shall provide the Syndication Agent and the
Administrative Agent with a revised Financial Plan in form and substance
reasonably satisfactory to the Syndication Agent and Administrative Agent, which
revised Financial Plan demonstrates that (1) the Borrower’s business in all
proposed and existing Geographic Markets, as described in such revised Financial
Plan, is fully financed and (2) each of the Borrower and the Parent is in pro
forma compliance with its financial covenants as required pursuant to clause
(iv) and (v) above, and (C) that the acquisition does not reduce Consolidated
EBITDA on a pro forma basis as to any future Fiscal Quarter based on actual
historical results with such adjustments as are consistent with Regulation S-X;
and


           (viii)         the aggregate cash portion of the purchase price paid
in connection with all such acquisitions since the Amendment No. 1 Effective
Date does not exceed an amount equivalent to the sum of (a) 100% of the net
proceeds of the Equity Issuance in excess of $75,000,000 up to $80,000,000, plus
50% of the net proceeds of the Equity Issuance in excess of $80,000,000 in
aggregate, and (b) the Available Proceeds Amount.”


        ""Revolving Loan Commitment Termination Date" means the earliest to
occur of (i) September 30, 2006, (ii) the date the Revolving Loan Commitments
are permanently reduced to zero pursuant to Sections 2.10, 2.11(b) or 2.12, and
(iii) the date of the termination of the Revolving Loan Commitments pursuant to
Section 8.1."


        ""Revolving Loan Maturity Date" means the earlier of (i) September 30,
2006 and (ii) the date that all Revolving Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise."


       ""Subject Acquisition" means a Permitted Acquisition or series of related
Permitted Acquisitions by Borrower or any of its Subsidiaries for which total
consideration, when aggregated with the consideration paid in respect of all
other Permitted Acquisitions (A) since the Amendment No. 1 Effective Date,
exceeds $5,000,000 in the aggregate or (B) since the date of the last occurrence
of a Subject Acquisition, exceeds $5,000,000 in the aggregate."


        ""Subject Asset Sale" means an Asset Sale or series of related Asset
Sales by Borrower or any of its Subsidiaries for which total consideration, when
aggregated with the consideration paid in respect of all other Asset Sales (A)
since the Amendment No. 1 Effective Date, exceeds $5,000,000 in the aggregate or
(B) since the date of the last occurrence of a Subject Asset Sale, exceeds
$5,000,000 in the aggregate."


        ""Tranche A Term Loan Maturity Date" means the earlier of (i) September
30, 2006 and (ii) the date that all Tranche A Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise."


         1.3        Section 2.1(a)(v) of the Credit Agreement is hereby amended
by inserting the following at the beginning thereof:

        "Notwithstanding the following provisions of this Section 2.1(a)(v),
such provisions shall terminate and be permanently unavailable to the Borrower
after and including the Amendment No. 1 Effective Date."

        1.4         Section 2.4 of the Credit Agreement is hereby amended by
deleting the last sentence of such Section and replacing such sentence in its
entirety with the following:

          “The proceeds of Nortel Networks Loans drawn on the Closing Date shall
have been used solely to repay amounts owing under item (iii) of the definition
of Existing Indebtedness, and the proceeds of Nortel Networks Loans thereafter
shall be used solely to provide financing for the purchase of equipment
licensed, manufactured or supplied by Nortel Networks and related services
(including, without limitation, the installation and construction services in
respect of such equipment) from Nortel Networks and related fees, charges and
expenses in respect thereof to the extent incurred subsequent to the Closing
Date or pursuant to TriVergent’s equipment purchase commitment contained in that
certain TriVergent Amendment No. 2 to the Master Purchase Agreement dated March
7, 2000, between TriVergent and Nortel Networks; provided that after the
Amendment No. 1 Effective Date the proceeds of Nortel Networks Loans shall be
used solely to provide financing for the purchase of equipment licensed,
manufactured or supplied by Nortel Networks and related services (including,
without limitation, the installation and construction services in respect of
such equipment) from Nortel Networks and related fees, charges and expenses in
respect thereof to the extent incurred subsequent to the Amendment No. 1
Effective Date. After the Amendment No. 1 Effective Date, the proceeds of Loans
other than Nortel Networks Loans shall not be used to purchase or reimburse the
purchase cost of equipment licensed, manufactured or supplied by Nortel Networks
and related services and related fees, charges and expenses in respect thereof
at a time when Nortel Networks Loans are otherwise available to be borrowed for
such purpose.”


        1.5         Section 2.10 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

"2.10     Commitment Reductions/Scheduled Payments.


        (a) Scheduled Revolving Commitment Reductions. The Revolving Loan
Commitments hereunder shall be permanently reduced in the percentages of the
aggregate Revolving Loan Commitments as of December 31, 2003 set forth below in
consecutive quarterly installments (each, a "Reduction") on the dates set forth
below:


Date Revolving Loan
Commitment Reductions December 31, 2003 2.50% March 31, 2004 2.50% June 30, 2004
2.50% September 30, 2004 2.50% December 31, 2004 3.75% March 31, 2005 3.75% June
30, 2005 3.75% September 30, 2005 3.75% December 31, 2005 5.00% March 31, 2006
5.00% June 30, 2006 5.00% September 30, 2006 60.00%



  Notwithstanding the foregoing, (i) such Reductions shall be reduced in
connection with any voluntary or mandatory reductions of the Revolving Loan
Commitments in accordance with Sections 2.11, 2.12 or 2.13 and (ii) the
Revolving Loans, together with all amounts owing hereunder with respect thereto,
shall be permanently repaid in full no later than the Revolving Loan Maturity
Date.


        (b) Scheduled Tranche A Term Loan Installments, Delayed Draw Term Loan
Installments and Nortel Networks Loan Installments. The principal amounts of the
Tranche A Term Loan, Delayed Draw Term Loans and Nortel Networks Loans shall be
repaid in the percentages of such Loans outstanding as of December 31, 2003 set
forth below in consecutive quarterly installments (each, a "Tranche A Term Loan
Installment", "Delayed Draw Term Loan Installment", or " Nortel Networks Loan
Installment" as applicable) on the dates set forth below:


Date Tranche A Term Loan,
Delayed Draw Term Loan and Nortel
Networks Loan Installments December 31, 2003 2.50% March 31, 2004 2.50% June 30,
2004 2.50% September 30, 2004 2.50% December 31, 2004 3.75% March 31, 2005 3.75%
June 30, 2005 3.75% September 30, 2005 3.75% December 31, 2005 5.00% March 31,
2006 5.00% June 30, 2006 5.00% September 30, 2006 60.00%


  Notwithstanding the foregoing, (i) such Tranche A Term Loan Installments,
Delayed Draw Term Loan Installments and Nortel Networks Loan Installments shall
be reduced in connection with any voluntary or mandatory reduction or
prepayments of the Tranche A Term Loans, Delayed Draw Term Loans or Nortel
Networks Loans, as applicable, in accordance with Sections 2.11, 2.12 or 2.13
and (ii) the Tranche A Term Loans, Delayed Draw Term Loans and Nortel Networks
Loans, together with all other amounts owed hereunder with respect thereto,
shall be permanently repaid in full no later than the Tranche A Term Loan
Maturity Date, or Delayed Draw Term Loan Maturity Date or Nortel Networks Loan
Maturity Date, as the case may be.”


         1.6        Section 2.12 of the Credit Agreement is hereby amended by
the addition of a new subsection (f) as follows:

         "(f) Permitted Parent Debt. Borrower shall immediately prepay Loans and
permanently reduce Commitments, all as set forth in Section 2.13(b), in an
aggregate amount equal to the net proceeds of any issuance of Permitted Parent
Debt."


         1.7        Section 2.12(a) of the Credit Agreement is hereby deleted
and replaced with the following:

         "(a) Asset Sales. After the receipt by Borrower or any of its
Subsidiaries, Holding Company or Parent of Net Asset Sale Proceeds, Borrower
shall (and Parent shall cause Borrower to) prepay Loans and permanently reduce
Commitments, all as set forth in Section 2.13(b), (i) within 5 days of receipt,
with 100% of any Net Asset Sale Proceeds in excess of $20,000,000 in aggregate
from the Amendment No. 1 Effective Date, (ii) within 5 days of receipt, with 50%
of any Net Asset Sale Proceeds (not exceeding $20,000,000 in aggregate from the
Amendment No. 1 Effective Date) and (iii) within 270 days after receipt and to
the extent Borrower has not repaid pursuant to (ii) above or reinvested in
Telecommunications Assets (of the general type used in the business of Parent
and its Subsidiaries, as certified to Administrative Agent by Parent), with any
portion of such Net Asset Sale Proceeds not so repaid or reinvested. Pending a
determination whether any Net Asset Sale Proceeds shall be applied to prepay
outstanding Loans and/or reduce Commitments pursuant to the preceding sentence,
such Net Asset Sale Proceeds shall be applied to prepay outstanding Revolving
Loans (without a reduction in the Revolving Loan Commitments pending such
determination). Further, to the extent such Net Asset Sale Proceeds are
reinvested as provided above, replacement Liens shall be granted to the
Collateral Agent pursuant to Section 1.3 of the Pledge and Security Agreement."


         1.8        Section 2.13(b) of the Credit Agreement is hereby amended by
the insertion in the first sentence thereof, following the phrase "through
2.12(c)," of the following:

        "and 2.12(f)"


         1.9        Section 3.2(a) of the Credit Agreement is hereby amended by
the addition of the following at the end thereof:

        "(ix) the Chief Financial Officer of the Parent shall have delivered a
certificate demonstrating to the satisfaction of the Administrative Agent that,
and further representing and warranting that:


           (1)         Parent and Borrower expect, after giving effect to the
proposed borrowing, and based upon good faith determinations and projections
consistent with the current Financial Plan, to be in compliance with all
operating and financial covenants at the end of the current period;


           (2)         after giving effect to the proposed borrowing, the sum of
aggregate outstanding Loans and the Letters of Credit Usage shall not exceed
$175 million prior to April 1, 2002 and $200 million between April 1, 2002 and
June 30, 2002 (such availability subject to the delivery of a Compliance
Certificate demonstrating compliance with all operating and financial covenants
as of the end of the prior period as required by Section 3.2(a)(viii) of this
Agreement); and


           (3)          proceeds of Loans (other than Nortel Loans) are not
being used to fund or reimburse the purchase cost of equipment and services from
Nortel Networks, Inc. at a time when Nortel Loans are otherwise available to be
borrowed for such purpose.”


         1.10        Section 5.1(a) of the Credit Agreement is hereby amended by
the addition of a new subsection (v) as follows:

         "(v) Additional Quarterly Reports. As soon as practicable, and in any
event no later than forty-five (45) days after the end of each Fiscal Quarter, a
quarterly operational progress report in form satisfactory to the Administrative
Agent setting out the number of New Customers, Access Lines Per New Customer,
Days Sales Outstanding, Total Acquisition Cost per New Customer, quantity and
cost of customer premise equipment installed and number of "local loops"
installed (measured by adding T-1's and "EELs", excluding conversions of
existing lines to "EELs")."


         1.11        Section 5.1(d) of the Credit Agreement is hereby amended by
deleting the ";" on the last line thereof and adding:

  “and together with each delivery of monthly reports of Parent and its
Subsidiaries pursuant to Section 5.1(a), a duly executed and completed
Compliance Certificate demonstrating compliance with Section 6.22;"


         1.12        Section 5.1(j) of the Credit Agreement is hereby amended by
inserting the following after a "Financial Plan":

", in form and substance reasonably satisfactory to the Syndication Agent and
the Administrative Agent,"


         1.13        Section 5.12 of the Credit Agreement is hereby amended by
the addition of the following at the end thereof:

  “Parent shall contribute the aggregate net cash proceeds of all future equity
and debt issuances to Holding Company as Paid-In Borrower Capital and Holding
Company shall contribute such proceeds of debt issuances to Borrower, which
proceeds Borrower shall immediately apply as a mandatory prepayment as required
under Section 2.12(f).”


         1.14        Section 5.15 of the Credit Agreement is hereby amended by
the addition of the following at the end thereof:

  “Holding Company shall (i) at all times ensure that all Cash and Cash
Equivalents at any time held by it are subject to a valid and perfected first
priority Lien in favor of the Lenders, and (ii) ensure that at all times such
Cash and Cash Equivalents are in bank accounts subject to the account control
agreements or are otherwise subject to the securities control agreements, which
agreements exist as of the Amendment No. 1 Effective Date.”


         1.15        Section 6.1 of the Credit Agreement is hereby amended by
adding the following subsection:

"(h) any Interest Rate Agreements required pursuant to Section 5.11."


         1.16        Section 6.1(f) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

         "(f) Indebtedness with respect to Capital Leases in an aggregate amount
not to exceed at any time $15,000,000, provided that no more than $5,000,000 in
aggregate of such amount at any time shall be in respect of Capital Leases of
items which are not customer premise equipment."


         1.17       Section 6.1B of the Credit Agreement is hereby amended by
deleting the last sentence of such Section and replacing such sentence in its
entirety with:

"Notwithstanding the foregoing, but subject always to Section 6.8, except with
the Requisite Lenders' consent, Unrestricted Subsidiaries of Holding Company
shall not be able to create, incur, assume or guaranty, or otherwise become or
remain liable with respect to any secured or unsecured Indebtedness, except in
the case of GCI Transportation Company L.L.C. which shall be permitted to incur
secured Indebtedness up to $2,760,000 on or prior to September 30, 2001."


         1.18        Section 6.4(a) of the Credit Agreement is hereby amended by
deleting subsection (iv) in its entirety and inserting the phrase:

          "(reserved); and"


         1.19          Sections 6.5(k), (l), and (m) of the Credit Agreement are
hereby deleted in their entirety and replaced with the following:

        "(k) in the case of Borrower, promissory notes and other Indebtedness
received in connection with Asset Sales permitted by Section 6.9 to an aggregate
amount not to exceed $3,000,000 at any one time outstanding; provided that any
such promissory note (or series of related promissory notes) payable in a
principal amount equal to or greater than $250,000 shall have been delivered to
the Administrative Agent to be held as Collateral pursuant to the Pledge and
Security Agreement; and, in the case of Holding Company, promissory notes and
other Indebtedness received in connection with the sale of any Unrestricted
Subsidiary;


        (l) other cash Investments by Holding Company (other than Investments
referred to in Section 6.5(m)) in an amount not to exceed the lesser of the
Available Proceeds Amount or $7,500,000; provided that (i) immediately prior to,
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (ii) Parent and its
Subsidiaries shall be in compliance with, immediately before and after giving
pro forma effect to such Investment, Sections 6.6, 6.7, 6.8 and 6.22, as
applicable, (iii) such Investment is subject to a Lien (junior only to Permitted
Encumbrances) granted to the Collateral Agent pursuant to Section 1.3 of the
Pledge and Security Agreement, and (iv) the sale or transfer of such Investment
is not subject to any restrictions other than those imposed by this Agreement or
applicable law or regulation; and


        (m) in the case of the Holding Company, following the Amendment No. 1
Effective Date, Investments in Unrestricted Subsidiaries established or acquired
pursuant to Sections 6.18 or 6.21, respectively, so long as such Investments are
for the routine operation and maintenance of the aircraft currently operated by
GCI Transportation Company L.L.C. in an aggregate total amount in any Fiscal
Year not to exceed $100,000."


         1.20         Section 6.6(a) of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:

        "(a) Minimum Adjusted Revenues. Borrower shall not permit Adjusted
Revenues as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending September 30, 2001, to be less than the correlative amount
indicated as set forth on Schedule 6.6(a) (in each case as such amount may be
adjusted pursuant to Section 6.6(g))."


         1.21        Schedules 6.6(a), (b), (c) and (e) of the Credit Agreement
are hereby deleted and replaced with the corresponding schedules attached as
Annex I hereto. New Schedules 6.6(h) and 6.6(i) attached hereto as Annexes II
and III, respectively, are hereby added to the Credit Agreement.

         1.22        Section 6.6(d) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

        "(d) Total Borrower Debt to Total Borrower Capitalization. At any time
during Stage 1, Borrower shall not permit the ratio of Total Borrower Debt to
Total Borrower Capitalization to exceed 0.40:1.00."


         1.23        Section 6.6(g) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

        "(g) Certain Calculations.    (i) (1) For purposes of determining
compliance with the financial covenants set forth in Sections 6.6(a), (b), (c),
and (h), the minimum Adjusted Revenues, minimum Access Lines, minimum
EBITDA/maximum EBITDA loss, and minimum Gross Profits specified in such Sections
shall be increased for any period in which a Subject Acquisition has occurred
and each succeeding period thereafter by 100% of the Adjusted Revenues, Access
Lines, Consolidated EBITDA and Gross Profits of the entity or assets being
acquired for the then most recently completed Fiscal Quarter prior to the date
of such acquisition using the historical financial statements of such entity,
and the consolidated financial statements of Borrower and its Subsidiaries shall
be restated on a pro forma basis as if such transaction had been consummated at
the beginning of such period; and all such pro forma adjustments shall be
accompanied by a Financial Officer Certification; (2) for the purposes of
determining compliance with the financial covenant set forth in Section 6.6(i),
the minimum Available Cash specified in such Section shall be reduced by the
aggregate amount of all mandatory prepayments (and resulting Commitment
reductions) pursuant to Section 2.12, but in no event shall such specified
minimum Available Cash be less than $5,000,000.


                (ii) For purposes of determining compliance with the financial
covenants set forth in Sections 6.6(a), (b), (c) and (h), the minimum Adjusted
Revenues, Access Lines, Consolidated EBITDA, and minimum Gross Profits specified
in such Sections shall be decreased for any period in which a Subject Asset Sale
has occurred and each succeeding period thereafter by 100% of the Adjusted
Revenues, Access Lines (if any), Consolidated EBITDA and Gross Profits of the
entity or assets being sold for the then most recently completed Fiscal Quarter
prior to the date of such sale and the consolidated financial statements of
Borrower and its Subsidiaries shall be restated on a pro forma basis as if such
transaction had been consummated at the beginning of such period; and all such
pro forma adjustments shall be accompanied by a Financial Officer Certification.


         1.24         Section 6.6 of the Credit Agreement is hereby amended to
add the following new sub-sections:

        "(h) Minimum Gross Profits. Borrower shall not permit Gross Profits as
of the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
September 30, 2001, to be less than the correlative amount set forth on Schedule
6.6(h) (in each case as such amount may be adjusted pursuant to Section 6.6(g)).


         (i) Minimum Available Cash. During Stage 1, the Borrower shall not
permit the amount of Available Cash to be less than the correlative amount set
forth on Schedule 6.6(i), (A) as of any Credit Date, (B) as of the last day of
any Fiscal Quarter and (C) for any period of more than ten consecutive Business
Days during any Fiscal Quarter."


         1.25        Section 6.18(a) of the Credit Agreement is hereby amended
by inserting the following at the beginning thereof before the phrase "Holding
Company":

"Without the Requisite Lenders' consent, Holding Company may not establish any
new Unrestricted Subsidiaries. Subject to the prior sentence,"


         1.26        Section 6 of the Credit Agreement is hereby amended by the
addition of a new Section 6.22 as follows:

        "6.22 Stage 1 Operating Covenant. At any time during Stage 1, the
Borrower shall not permit the number of Access Lines at the end of any month to
be less than the number of Access Lines as of the end of the prior month.


         1.27        Section 10.5(a) of the Credit Agreement is hereby amended
by inserting the following phrase immediately after the words "Credit
Documents":

", other than Hedge Agreements with any Lender Counterparty pursuant to Section
5.11".


SECTION 2.     CONDITIONS PRECEDENT

        The provisions set forth in Section 1 hereof shall be effective as of
the date (the "Amendment No. 1 Effective Date") on which each of the following
conditions shall have been satisfied (or waived in accordance with Section 10.5
of the Credit Agreement):

        2.1      Parent shall have received aggregate net cash proceeds of no
less than $75 million as a result of the Equity Issuance. The net of all such
proceeds shall have been contributed to the Holding Company as Paid-In Borrower
Capital, and the Borrower shall have repaid any Loans made after July 31, 2001
with such proceeds.

         2.2     All necessary governmental and/or third party approvals shall
have been obtained.

         2.3     The payment on the Amendment No. 1 Effective Date of:

          (i)      the reasonable fees, expenses and disbursements in connection
with the negotiation, preparation and execution of this Amendment No.1 and all
outstanding fees owing Skadden, Arps, Slate, Meagher & Flom LLP;


 

        (ii)      the fees, expenses and disbursements of PricewaterhouseCoopers
LLP in connection with due diligence relating to revised projections provided by
the Borrower; and


          (iii)      such fees as shall have been agreed by the Borrower, the
Syndication Agent and the Administrative Agent including, without limitation, a
fee payable to each Lender consenting to and executing this Amendment No. 1 in
an amount equal to 0.25% of such Lender’s aggregate Commitments; and


         2.4        No Default or Event of Default shall have occurred under the
Credit Agreement or result as a consequence of the amendments and transactions
contemplated hereby.

         2.5        Since December 31, 1999 no event or change shall have
occurred that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect.

         2.6        The Syndication Agent and the Administrative Agent shall
have completed and continue to be satisfied with their due diligence review of
the Parent and its Subsidiaries.

         2.7        The execution and delivery in form and substance reasonably
satisfactory to the Administrative Agent and the Syndication Agent of opinions
of counsel to the Parent as may be reasonably requested.

         2.8        The execution and delivery of definitive documentation in
respect of the Equity Issuance that the Administrative Agent and Syndication
Agent shall have acknowledged is substantially on the terms set out in Exhibit A
hereto (such acknowledgement not to be unreasonably withheld or delayed).

SECTION 3.     REPRESENTATIONS AND WARRANTIES

         In order to induce the Agents and Lenders to enter into this Amendment
No. 1, each Credit Party represents and warrants to each Agent and each Lender,
that:

         3.1        As of the Amendment No. 1 Effective Date, each of the
representations and warranties contained in each of the Credit Documents is
true, correct and complete in all material respects to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true, correct and complete in all
material respects on and as of such earlier date.

         3.2         As of the Amendment No. 1 Effective Date, each and every
Credit Party has all requisite power to own and operate its properties, to carry
on its business as now conducted and as proposed to be conducted, to enter into
this Amendment No. 1, and to carry out the transactions contemplated hereby. The
execution, delivery and performance of this Amendment No. 1 has been duly
authorized by all necessary action on the part of each Credit Party that is a
party to this Amendment No. 1.

         3.3        The execution, delivery and performance by each of the
Credit Parties to this Amendment No. 1 and the consummation of the transactions
contemplated by this Amendment No. 1 do not and will not (a) violate any
provision of any law or any governmental rule or regulation applicable to any of
the Credit Parties, any Governmental Authorization, any of the Organizational
Documents of Parent or any of its Subsidiaries, or any order, judgment or decree
of any court or other agency of government binding on any of the Credit Parties,
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of any Credit Party,
(c) result in or require the creation or imposition of any Lien upon any of the
material properties or assets of any Credit Party or any of its Subsidiaries
(other than any Liens created under this Amendment No. 1 or any of the other
Credit Documents in favor of Collateral Agent on behalf of the Secured Parties)
or (d) require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority or any Person under any
Contractual Obligation; except for such registration, consent or approval
obtained by the Amendment No. 1 Effective Date and disclosed in writing to
Lenders.

         3.4        This Amendment No. 1 has been duly executed and delivered by
each Credit Party and is the legally valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors' rights generally
or by equitable principles relating to enforceability.

SECTION 4.      MISCELLANEOUS

         4.1        This Amendment No.1 shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders. No Credit Party
rights or obligations hereunder or any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.

         4.2        Except as expressly amended hereby, the Credit Agreement and
all other documents, agreements and instruments relating thereto are and shall
remain unmodified and in full force and effect. On and after the Amendment No. 1
Effective Date, each reference in the Credit Agreement to "this Agreement",
"hereunder", "hereof", "herein" or words of like import, and each reference in
the Notes to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended hereby, and this Amendment No. 1 and the Credit Agreement
shall be read together and construed as a single instrument. Each Credit Party
hereby (a) reaffirms and admits the validity and enforceability of the Credit
Agreement and the other Credit Documents (including without limitation all
guarantees and grants of security interests contained therein) and all of its
obligations thereunder, and (b) agrees and admits that it has no defenses to or
offsets against any of its obligations to any Agent or any Lender under the
Credit Documents.

         4.3        In case any provision in or obligation hereunder or any Note
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

         4.4        Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

         4.5        THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF EXCEPT AS TO MATTERS OF CORPORATE
GOVERNANCE, WHICH SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE JURISDICTION OF INCORPORATION OR ORGANIZATION OF
THE SUBJECT PERSON.

         4.6        To facilitate reference to the provisions of the Credit
Agreement, as amended by this Amendment No. 1, each Lender executing this
Amendment No. 1 hereby authorizes Administrative Agent, on its behalf, to enter
into an amendment and restatement of the Credit Agreement, at the Administrative
Agent's option, as amended by this Amendment No. 1; provided that any such
amendment and restatement shall be distributed to each Lender.

         4.7        This Amendment No. 1 may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. As set forth herein, this Amendment No. 1 shall become
effective upon the execution of a counterpart hereof by each of the Borrower,
each other Credit Party, the Administrative Agent, the Syndication Agent and
Requisite Lenders and receipt by Borrower and Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.

         4.8        The Lenders executing this Amendment No. 1 hereby
acknowledge that they are not aware of the existence of any Default or Event of
Default as of the Amendment No. 1 Effective Date.

[The remainder of this page is intentionally left blank.]

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

GABRIEL COMMUNICATIONS FINANCE COMPANY,
as Borrower


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

NUVOX, INC.
(formerly known as GABRIEL COMMUNICATIONS, INC.),
as Parent


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

GABRIEL COMMUNICATIONS PROPERTIES, INC.,
as Holding Company


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

NUVOX COMMUNICATIONS OF ARKANSAS, INC.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:





S-1

 

NUVOX COMMUNICATIONS OF ILLINOIS, INC.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

NUVOX COMMUNICATIONS OF INDIANA, INC.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

NUVOX COMMUNICATIONS OF KANSAS, INC.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

NUVOX COMMUNICATIONS OF MISSOURI, INC.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

NUVOX COMMUNICATIONS OF OHIO, INC.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:





S-2

 

NUVOX COMMUNICATIONS OF OKLAHOMA, INC.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

NUVOX COMMUNICATIONS OF TENNESSEE, INC.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

NUVOX COMMUNICATIONS OF TEXAS, INC.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

TRIVERGENT CORPORATION


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

CAROLINA ONLINE, INC.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:





S-3

 

INTERNET/MCR CORPORATION


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

ISAAC ACQUISITION CORP.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

TELECO ACQUISITION CORP.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

NUVOX COMMUNICATIONS, INC.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

TRIVERGENT LEASING, LLC
Manager: TriVergent Communications, Inc.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:





S-4

 

TRIVERGENT LEASING SOUTH, LLC
Manager: TriVergent Communications South, Inc.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

AMTEL ACQUISITION CORP.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

CCN ACQUISITION CORP.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:  

SHARED TELECOM SERVICES, INC.


  By:  

--------------------------------------------------------------------------------

    Name:
Title:





S-5

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Sole Lead Arranger, Syndication Agent, Sole Book Runner and a Lender


  By:  

--------------------------------------------------------------------------------

    Authorized Signatory





S-6

 

FIRST UNION NATIONAL BANK,
as Administrative Agent, Issuing Bank and a Lender


  By:  

--------------------------------------------------------------------------------

    Name:
Title:





S-7

 

BARCLAYS BANK PLC,
as Documentation Agent and a Lender


  By:  

--------------------------------------------------------------------------------

    Name:
Title:





S-8

 

CIT LENDING SERVICES CORPORATION,
as Co-Documentation Agent and a Lender


  By:  

--------------------------------------------------------------------------------

    Name:
Title:





S-9

 

NORTEL NETWORKS INC.,
as a Lender


  By:  

--------------------------------------------------------------------------------

    Name:
Title:





S-10

 

CIBC INC.,
as a Lender


  By:  

--------------------------------------------------------------------------------

    Name:
Title:





S-11

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender


  By:  

--------------------------------------------------------------------------------

    Name:
Title:





S-12

ANNEX I

Schedule 6.6(a) - Stage 1 Minimum Adjusted Revenues



Fiscal Quarter Ending Minimum Adjusted Revenues
($) September 30, 2001 15,200,000 December 31, 2001 19,600,000 March 31, 2002
25,700,000 June 30, 2002 31,400,000 September 30, 2002 37,700,000 December 31,
2002 44,400,000 March 31, 2003 51,800,000 June 30, 2003 59,000,000




Schedule 6.6(b) - Stage 1 Minimum Access Lines



Fiscal Quarter Ending Minimum Access Lines September 30, 2001 107,000 December
31, 2001 132,000 March 31, 2002 162,000 June 30, 2002 196,000 September 30, 2002
233,000 December 31, 2002 272,000 March 31, 2003 313,000 June 30, 2003 356,000





A-1

Schedule 6.6(c) - Stage 1 Minimum EBITDA/Maximum EBITDA Loss



Fiscal Quarter Ending Maximum EBITDA Loss/
Minimum EBITDA
($) September 30, 2001 (21,500,000) December 31, 2001 (18,500,000) March 31,
2002 (14,100,000) June 30, 2002 (9,800,000) September 30, 2002 (5,300,000)
December 31, 2002 100,000 March 31, 2003 8,900,000 June 30, 2003 13,000,000




Schedule 6.6(e) - Maximum Borrower Capital Expenditures



Fiscal Year Ended Maximum Borrower Capital
Expenditures
($) December 31, 2001 55,000,000 December 31, 2002 56,000,000 December 31, 2003
58,000,000





A-2

ANNEX II



Schedule 6.6(h) - New Stage 1 Financial Covenant



Fiscal Quarter Ending Gross Profit ($) September 30, 2001 3,500,000 December 31,
2001 5,800,000 March 31, 2002 11,500,000 June 30, 2002 14,900,000 September 30,
2002 18,800,000 December 31, 2002 23,200,000 March 31, 2003 30,400,000 June 30,
2003 34,400,000








A-3

ANNEX III



Schedule 6.6(i) - Stage 1 Minimum Available Cash Covenant



Fiscal Quarter Ending Minimum Available Cash
($) September 30, 2001 125,000,000 December 31, 2001 95,000,000 March 31, 2002
67,000,000 June 30, 2002 43,500,000 September 30, 2002 23,500,000 December 31,
2002 7,000,000 March 31, 2003 5,000,000 June 30, 2003 5,000,000